UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
CONTINENTAL TRANSFERT TECHNIQUE           )
LIMITED,                                  )
                                          )
      Plaintiff,                          )
                                          )
      v.                                  )                      Civil Action No. 08-2026 (PLF)
                                          )
FEDERAL GOVERNMENT OF NIGERIA, et al., )
                                          )
      Defendants.                         )
__________________________________________)


                                     MEMORANDUM OPINION

                This is an action to enforce an arbitral award issued in the United Kingdom under

Nigerian law. On July 12, 2010, Plaintiff Continental Transfert Technique Limited

(“Continental”) moved for summary judgment against the defendants, the Federal Government of

Nigeria, the Attorney General of Nigeria, and the Minister of the Interior of Nigeria (collectively,

“Nigeria”). Upon consideration of the parties’ papers, the relevant legal authorities, and the

entire record in this case, the Court will grant Continental’s motion for summary judgment.1




        1
                The papers filed in connection with this matter include: Continental’s motion for
summary judgment (“Mot.”); Nigeria’s opposition to Continental’s motion (“Opp.”); Continental’s reply
to Nigeria’s opposition (“Reply”); and the status report filed by Continental on January 11, 2011 (“Status
Report”). Continental’s motion for summary judgment is accompanied by a declaration from
Continental’s counsel. Several documents are attached as exhibits to that declaration. The Court
refers to those documents as exhibits to the motion itself.
                                       I. BACKGROUND

               The detailed factual background of this case is summarized in this Court’s prior

Opinion denying Continental’s motion for default judgment and Nigeria’s motion to dismiss

Continental’s petition. See Continental Transfert Technique Ltd. v. Federal Government of

Nigeria, 697 F. Supp. 2d 46, 52-55 (D.D.C. 2010). A more concise statement of relevant facts

will suffice here to explain the Court’s decision on the pending motion for summary judgment.

               In 2007, Continental and Nigeria entered arbitration to resolve a contract dispute.

Mot., Ex. 4 (the arbitral award) ¶ 25. On August 14, 2008, the arbitrators issued their decision,

awarding Continental 29.6 billion Nigerian naira. Id. ¶ 139. Nigeria was also ordered to pay

Continental’s costs and 95% of the costs of arbitration. Id.

               On December 9, 2008, Continental applied to have the arbitral award recognized

in the United Kingdom. See Mot., Ex. 6. The United Kingdom’s High Court of Justice (“the

English court”) issued an order confirming the arbitral award as final and enforceable (“the

English judgment”) on June 24, 2009. See Mot., Ex. 10. On November 23, 2009, Nigeria

applied to the English court to set aside or stay the order of June 24, arguing that because Nigeria

was challenging the award in Nigeria’s Federal High Court (“the Nigerian court”), see infra at 3,

all other proceedings should be stayed pending a final determination by the Nigerian court. See

Mot., Ex. 12 ¶ 6. On March 30, 2010, the English court stated that “all the various discretionary

factors [to be weighed in deciding whether to stay enforcement of a judgment] . . . come down

heavily on the side of [Continental].” Id. ¶ 31. Nevertheless, the English court stayed

enforcement of the judgment on the condition that Nigeria provide security of £100 million




                                                 2
within 28 days. Id. ¶ 32. Continental claims, and Nigeria does not dispute, that the required

bond was never posted. Mot. at 9.

               On November 24, 2008, Continental filed in this Court its complaint to enforce

the arbitral award under the Federal Arbitration Act, 9 U.S.C. §§ 201 et seq., and the Convention

on the Recognition and Enforcement of Foreign Arbitral Awards, opened for signature June 10,

1958, 21 U.S.T. 2517, reprinted in 9 U.S.C. § 201 (historical and statutory notes) (“the New

York Convention”). On November 18, 2009, Continental amended its complaint, adding a claim

for enforcement of the English court’s June 2009 judgment pursuant to the District of

Columbia’s Uniform Foreign-Money Judgments Recognition Act, D.C. CODE §§ 15-381 et seq.

               Concurrent with the actions in the United States and the United Kingdom, Nigeria

initiated proceedings before the Nigerian court to vacate the arbitral award and to restrain

Continental from attempting to enforce it in the meantime. While that action was pending before

the Nigerian court, Nigeria moved to dismiss Continental’s amended complaint before this Court,

arguing primarily that enforcement would be inappropriate in light of the ongoing attempt to

vacate the award in Nigeria. See Continental Transfert Technique Ltd. v. Federal Government of

Nigeria, 697 F. Supp. 2d at 55. This Court denied that motion on March 23, 2010.

               On July 12, 2010, Continental filed its motion for summary judgment. While that

motion was pending, Continental filed a status report in which it indicated that the Nigerian court

had ruled on the validity of the arbitral award. Status Report at 1-2. Continental attached to the

Status Report a copy of the Nigerian court’s judgment, in which that court found that the arbitral

award “cannot be set aside” and “is VALID and ENFORCEABLE.” Status Report, Ex. A at 4




                                                 3
(emphasis in original). Because Nigeria has not responded to Continental’s Status Report in any

way, the Court presumes that Continental has accurately represented the findings of the Nigerian

court.


                          II. ENFORCEMENT OF THE ARBITRAL AWARD

               The New York Convention “provides that signatory nations are to recognize and

enforce arbitral awards rendered in other nations.” Termorio S.A. E.S.P. v. Electranta S.P., 487

F.3d 928, 933 (D.C. Cir. 2007); see New York Convention, art. III. A court “must grant [a]

[p]etition to [r]ecognize and [e]nforce [an] arbitral award unless it finds one of the grounds for

refusal . . . of recognition or enforcement of the award specified in the . . . Convention.” In re

Chromalloy Aeroservices, Inc., 939 F.Supp. 907, 909 (D.D.C. 1996) (citation and internal

quotation marks omitted). “The hearing on [a petition to enforce an award under the New York

Convention takes] the form of a summary procedure in the nature of federal motion practice.”

Termorio S.A. E.S.P. v. Electranta S.P., 487 F.3d at 940; see Jiangsu Changlong Chems., Co. v.

Burlington Bio-Med. & Scientific Corp., 399 F.Supp.2d 165, 168 (E.D.N.Y. 2005) (stating that

enforcement of an arbitral award “is characterized as a ‘summary proceeding’ that merely

converts what is already a final decision into a judgment of a court.”). “Summary judgment under

Rule 56 is appropriate where the pleadings and the record ‘show that there is no genuine issue as

to any material fact and that the moving party is entitled to judgment as a matter of law.’”

Termorio S.A. E.S.P. v. Electranta S.P., 487 F.3d at 941 (quoting Kingman Park Civic Ass'n v.

Williams, 348 F.3d 1033, 1041 (D.C. Cir. 2003)).




                                                  4
               Nigeria argues that either these proceedings should be stayed or the amended

complaint should be dismissed because (1) the Nigerian proceedings will likely lead to a vacatur

of the award; (2) Nigeria cannot challenge the substance of the award elsewhere; and

(3) international comity weighs in favor of a stay. Opp. at 6, 9-10. These arguments are

unpersuasive for two primary reasons. First, the Court has already considered and rejected

Nigeria’s argument that this matter should be stayed or dismissed on forum non conveniens

grounds or in light of the Nigerian court’s consideration of Nigeria’s challenge to the arbitral

award. See Continental Transfert Technique Ltd. v. Federal Government of Nigeria, 697

F. Supp. 2d at 58, 61-62. Second, the premise underlying Nigeria’s arguments no longer exists:

the Nigerian proceedings have now been resolved in favor of Continental. Status Report at 1-2 &

Ex. B at 141. As a result, there is no reason to refuse to enforce the award.


                       III. ENFORCEMENT OF ENGLISH JUDGMENT

               The Uniform Foreign-Money Judgment Recognition Act (“UFMJRA”) provides

that a satisfactory “foreign-money judgment is enforceable in the same manner as the judgment

of a sister jurisdiction which is entitled to full faith and credit.” D.C.CODE § 15-382. A“foreign-

money judgment” is “any judgment of a foreign state granting or denying recovery of a sum of

money.” D.C.CODE § 15-381(2). The UFMJRA “applies to any foreign-money judgment that is

final and conclusive and enforceable where rendered even though an appeal therefrom is pending

or it is subject to appeal.” D.C.CODE § 15-387.

               Nigeria has failed to contest Continental’s claim that the order entered on June 24,

2009 by the English court is enforceable by this court under the UFMJRA; indeed, Nigeria’s



                                                  5
memorandum in opposition to Continental’s motion for summary judgment does not even

mention Continental’s UFMJRA claim. The English court ordered on June 24, 2009, that

“judgment be entered against [Nigeria]” in the amounts set down in the arbitral award. Mot., Ex.

10. Although a stay was granted by the English court on the condition that Nigeria would

provide £100 million in security pending the final outcome of the Nigerian proceedings, the

record contains no evidence, and Nigeria does not claim, that the required bond was ever posted.

Consequently, the English order remains enforceable under the UFMJRA.


                                      IV. CONCLUSION

              For the foregoing reasons, Continental’s motion for summary judgment is granted.

An Order consistent with this Memorandum Opinion shall issue this same day.



                                                     /s/
                                                    PAUL L. FRIEDMAN
                                                    United States District Judge
DATE: August 3, 2011




                                               6